Exhibit Change Request: Disney Innovations Dream Home Website Update Declarations: 1 DPI will work with the Disneyland Innovations team to ensure this new scope meets the specifications as desired by Disneyland Innovations team and their partners. New Scope Project Description: · Opt-In MS LIVE ID button available on all pages · Dream Home Wizard full-screen adjustment · Postcard Section Update · Photo Album Update Deliverables: · Updated versions of the Disney Innovations Dream Home Website. · DPI will conduct testing prior to final delivery Opt-In MS LIVE ID button available on all pages · Requires design updates · Requires minor development · Allow for new browser window to open on clicking LIVE ID button · Need appropriate response from MS between browser windows Dream Home Builder, full-screen adjustment · Requires design updates · Requires moderate development · Keep Browser Window and toolbars in place · Increase Dream Home Wizard sizing still · Keep tabs visible Postcard Section Update · Requires minor design updates · Requires moderate development · Remove Photo-sizing, dragging · Provide for Auto-sizing and Auto-framing to support aspect ratio · Provide for new button “Preview and Send” · On Send Page, provide postcard preview to left of send features · Provide for new button “Go Back” Photo Album Update · Requires minor design update · Requires moderate development · Provide for visual indicator of user generated photos vs. canned Disney photos (i.e.-green frame vs. white frame) Project Cost · $9,3000.00 Fees due upon following schedule · Invoice payable net (5) days of receipt Acknowledged and approved by: Disneyland Resort By: Printed Name DigitalPost Interactive, Inc. By: Printed Name
